Citation Nr: 1604412	
Decision Date: 02/05/16    Archive Date: 02/11/16

DOCKET NO.  12-27 501A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for a cervical spine disorder, to include as due to ionizing radiation and as secondary to the service-connected lumbar spine disability. 


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

M. Wulff, Associate Counsel





INTRODUCTION

The Veteran served on active duty from June 1970 to January 1977.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  

In a July 2015 decision, the Board remanded the claim for service connection for a neck disorder for additional evidentiary development and to obtain an addendum medical opinion.  The claim has since been returned to the Board for appellate review.  

This appeal was processed using the Virtual VA paperless claims processing system and Veterans Benefit Management System (VBMS).  The Virtual VA file contains VA medical records dated from September 2001 to August 2012; however, those records were considered by the RO in the September 2012 statement of the case (SOC).  The remaining documents in the Virtual VA file are either duplicative of those in the VBMS file or not relevant to the issue on appeal.  

The Board recognizes that the Veteran attempts to raise the issue of service connection for tremors in a statement dated June 2001, but it has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.







REMAND

Remand is required in this case to provide additional notice to the Veteran, obtain VA records, obtain private records, obtain service treatment records, and to obtain additional etiological opinions.  

The Veteran has contended that her current neck disorder is secondary to her service-connected lumbar spine disability, had its onset during service, and/or that it is due to in-service exposure to radiation.  See July 2010 notice of disagreement; February 2010 correspondence.  Specifically, the Veteran reported that she assisted with research that involved working with animals exposed to radiation.  See September 2015 statement in support of claim.  She also reported that lead shields and radiation meters were not used when conducting fluoroscopes and x-ray procedures on the research animals.  See October 2009 statement in support of claim.  

First, the Board notes that the record contains numerous medical opinions regarding the Veteran's claim for service connection for a neck disorder.  However, as set forth below, the Board finds that remand is necessary to obtain an adequate VA examination and opinion. 

In a March 2010 private medical statement, Dr. RB stated that apparently the Veteran "has had some service connection with her neck problems due to radiation exposure in the military."  Based on the foregoing, Dr. R.B. determined that the Veteran had a "marked aggravation of her condition with her spine and vertebrate as well as the disc."

In a January 2012 VA examination report, the examiner diagnosed cervical degenerative disc disease and noted that the date of diagnosis was in the 1970s.  The examiner opined that the cervical spine disorder was less likely as not caused by or a result of her service-connected lumbar spine disability, as it was more likely due to the aging process and genetic predisposition.

In a January 2015 addendum opinion report, the examiner opined that the Veteran's cervical spine disability was less likely as not caused by or aggravated by her service-connected lumbar spine disability.  The examiner noted that no stress or strain was placed on the Veteran's neck from her lumbar degenerative disc disease, that the neck condition was most likely due to the aging process and genetic predisposition, and that recent electronic records showed a lower back condition, but no evidence of any flare up of the Veteran's neck disorder.  

In a November r2015 addendum opinion report, the examiner opined that the Veteran's current neck disorder was less likely than not due to in-service radiation exposure.  In so finding, the examiner determined that based on medical literature, the Veteran's condition was most likely due to aging and genetic predisposition.  The examiner also explained that the Veteran did not have bone cancer, leukemia, lymphoma in the cervical spine, or a bone condition related to ionizing radiation exposure.  

After considering the evidence of record, the Board finds that the medical opinion of record addressing service connection on a secondary basis is inadequate and that no opinion has yet been obtained regarding direct service connection.  

The January 2015 examiner based the negative secondary nexus opinion in part on the fact that the recent electronic records showed no evidence of any flare up in the Veteran's neck condition.  However, review of the record does not reveal any VA medical records dated since September 2012.  Additionally, prior to that date, the VA medical evidence of record reflects numerous complaints of ongoing neck problems dating from September 2001 to March 2012.  An opinion or examination based on inaccurate (or unsubstantiated) factual premises has limited, if any, probative value.  See Reonal v. Brown, 5 Vet. App. 458, 460-61; Swann v. Brown, 5 Vet. App. 229, 233 (1993); Black v. Brown, 5 Vet. App. 177, 180 (1993).  The January 2015 addendum opinion also does not adequately address the Veteran's lay statements regarding the ongoing nature of her symptoms of neck pain.  See e.g. March 2012 statement in support of claim.  

The Board also notes that the medical opinions of record do not address whether the Veteran's neck disorder is directly related to her military service.  When VA undertakes to provide a VA examination or to obtain a VA opinion, it must ensure that the examination is adequate.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The January 2012 VA examiner reported that the Veteran's cervical degenerative disc disease was diagnosed in the 1970s.  Review of the Veteran's DD Form 214 reflects that she served on active duty from June 1970 to January 1977, which covers the majority of the period of time identified by the January 2012 VA examiner.  However, the VA medical opinions of record do not provide an opinion as to whether the Veteran's neck disorder onset in or is otherwise directly related to her military service.  Based on the foregoing, the Board finds that remand is necessary to obtain a VA examination and medical opinion regarding the nature and etiology of the Veteran's neck disorder.  

Second, remand is necessary to obtain outstanding VA medical records.  Records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Bell v. Derwinski, 2 Vet. App. 611, 613 (1992); 38 C.F.R. § 3.159(c)(2) (2015).  
As noted above, the most recent VA treatment records associated with the claims file are dated in September 2012.  As the Veteran appears to receive regular treatment, remand to obtain these records is required.  

Third, remand is also required to obtain Social Security Administration (SSA) records.  The record reflects that the Veteran has been receiving SSA disability benefits since 1989.  See September 2010 VA social work consult note.  In a June 2012 letter, the AOJ informed the Veteran that VA requested disability records from the SSA.  However, there are no SSA records associated with the claims file and no indication that efforts to obtain the records were unsuccessful.  As there is a reasonable possibility that the SSA records are relevant to the Veteran's claim for service connection for a neck disorder, remand is necessary to attempt to obtain the records.  See 38 C.F.R. § 3.159(c)(2) (2015); Golz v. Shinseki, 540 F.3d 1317 (Fed. Cir. 2010).

Fourth, the AOJ should assist the Veteran in attempting to obtain private medical records.  VA has a duty to assist claimants to obtain evidence needed to substantiate a claim, including making reasonable efforts to obtain relevant private medical records.  38 U.S.C.A. § 5103A(b) (West 2014); 38 C.F.R. § 3.159(c)(1) (2015).  Reasonable efforts will generally consist of an initial request for the records and, if the records are not received, at least one follow-up request.  38 C.F.R. § 3.159(c)(1) (2015).  The Veteran submitted several authorization forms for VA to obtain private medical records from Dr. DM.  See August 2001 and September 2009 authorizations for release of information.  In October 2001, the AOJ requested the records from Dr. DM.  However, the record does not reflect that a follow up request was made or that proper notice was provided to the Veteran regarding any unavailable records.  The AOJ sent the Veteran a letter requesting that she provide information regarding treatment received for her neck disorder in August 2015.  However, the AOJ did not provide the Veteran with the necessary release forms to authorize VA to obtain any identified records on her behalf.  On remand, the AOJ should contact the Veteran and request that she complete any necessary authorizations for VA to obtain these private treatment records.

Fifth, the Veteran has contended that neck issues were noted in handwritten physician records during active duty service.  See February 2010 correspondence.  Review of the available service treatment records does not reveal any such record.  However, the Veteran submitted a partial copy of a November 1976 report of medical history, which was not included in the records obtained by the AOJ.  Therefore, it appears there may be missing service treatment records.  On remand, the AOJ should ensure that complete service treatment records have been obtained.  

Finally, the Board previously remanded the case for additional evidentiary development regarding the Veteran's alleged in-service radiation exposure.  Upon review, the Board finds that further development is required.   Service connection for a disorder which is claimed to be attributable to radiation exposure during service can be established in three different ways.  See Ramey v. Brown, 9 Vet. App. 40 (1996).  First, there are specific diseases that may be presumptively service connected if manifest in a radiation-exposed veteran.  38 U.S.C.A. § 1112(c) (West 2014); 38 C.F.R. § 3.309(d) (2015).  Second, service connection can be established under 38 C.F.R. § 3.311, if the condition at issue is a radiogenic disease.  Third, direct service connection can be established by showing that the claimed condition was incurred or aggravated by exposure to ionizing radiation during active service.  Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

Following, the July 2015 Board remand, the AOJ sent a letter to the Veteran requesting that she provide additional information regarding her alleged exposure to radiation, including clinical records for all pertinent medical treatment.  See August 2015 correspondence.  The AOJ also requested that the Veteran complete a Radiation Risk Activity Information questionnaire.  In September 2015, the Veteran responded to the request and stated that the form was not applicable because she was not involved in nuclear radiation testing.  She also reiterated her previous statements that she was exposed to radiation while performing her duties as a research surgical technician at the Aerospace Research Center at Brooks Air Force Base.

The Veteran's DD Form 214 reflects that her military occupational specialty (MOS) was operating room specialist and that she was stationed at Brooks Air Force Base.  An August 1974 DD Form 1141, Record of Occupational Exposure to Ionizing Radiation, noted no record on file under the section for recording the place where exposure occurred.  However, the Board notes that the Veteran's complete service personnel records are not associated with the claims file.  Therefore, a remand is required to obtain a complete copy of the Veteran's military personnel records.  

Moreover, while on remand, additional notice should be provided to the Veteran.  The record does not show that the Veteran received notice of all the criteria to substantiate a claim for service connection based exposure to ionizing radiation.  Therefore, the AOJ should provide the Veteran appropriate VCAA notice and afford the Veteran an additional opportunity to submit evidence that her condition is related to radiation exposure.  Thereafter, the AOJ should determine whether further development regarding the Veteran's claimed radiation exposure is appropriate.


Accordingly, the case is REMANDED for the following action:

1.  Request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for her neck disorder.  The AOJ must specifically request that the Veteran provide a signed authorization to enable it to obtain all outstanding pertinent medical treatment records from any private providers, to include, but not limited to, Dr. DM.  See August 2001 and September 2009 authorizations for release of information.  After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims file.  All attempts to secure this evidence must be documented in the claims file, and if, after making reasonable efforts to obtain named records, they are not able to be secured, provide the required notice and opportunity to respond to the Veteran and her representative.

2.  Contact the appropriate VA Medical Center and obtain and associate with the claims file all outstanding records of treatment, to include any records from the Houston, Texas VA Medical Center dated from September 2012.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  Required notice must be provided to the Veteran and his or her representative.  

3.  Contact the SSA and obtain a copy of that agency's decision concerning the Veteran's claim for disability benefits, including any medical records used to make the decision.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  Required notice must be provided to the Veteran and his or her representative.  

4.  Obtain the Veteran's service treatment and service personnel records.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  Required notice must be provided to the Veteran and his or her representative.  

5.  Send the Veteran a letter notifying her of the criteria and evidence necessary to substantiate a claim for service connection based on exposure to ionizing radiation.  

6.  After completing the above development, the Veteran should be afforded a VA examination to determine the nature and etiology of her neck disorder.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and assertions. 

The examiner should note that the Veteran is competent to attest to factual matters of which she has first-hand knowledge.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should state this with a fully reasoned explanation.  

The examiner should identify all current neck disorders and provide an opinion as to the following:  

1)  Whether it is at least as likely as not that each diagnosed neck disorder had its onset in service or is otherwise related to her military service. 

2)  Whether it is at least as likely as not that each diagnosed neck disorder was caused by her service-connected lumbar spine disability.

3)  Whether it is at least as likely as not that each diagnosed neck disorder was aggravated (increased in severity) by her service-connected lumbar spine disability.     

In rendering this opinion, the examiner should specifically address:  1) the Veteran's lay statements regarding the onset of her symptoms of neck pain; 2) the January 2012 VA examination report which noted the date of diagnosis for the Veteran's cervical degenerative disc disease as the 1970s; 3) the March 2010 private medical statement from Dr. RB.

7.  Notify the Veteran that it is her responsibility to report for any scheduled examination and to cooperate in the development of the claim, and that the consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2015).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

8.  Review the examination report to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, the AOJ must implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  

9.  After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim must be readjudicated.  If the claim remains denied, a supplemental statement of the case must be provided to the Veteran and her representative.  After the Veteran and her representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.
The AOJ should review the examination report to ensure that it is in compliance with this remand.  If a report is deficient in any manner, the AOJ should implement corrective procedures.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

